Case 2:19-cv-03020-ODW-KES Document 52 Filed 02/05/21 Page 1 of 1 Page ID #:2359



   1
   2
   3                                                                        O
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MICHAEL ANDREW JACE,                        Case No. 2:19-cv-03020-ODW-KES
  12                Petitioner,
  13          v.                                   ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION OF U.S.
  14    RON DAVIS, Warden,                              MAGISTRATE JUDGE
  15                Respondent.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
  19   other records on file herein, and the Report and Recommendation of the U.S.
  20   Magistrate Judge (Dkt. 51). No objections to the Report and Recommendation
  21   were filed, and the deadline for filing such objections has passed. The Court
  22   accepts the report, findings, and recommendations of the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered denying the
  24   Petition and dismissing this action with prejudice.
  25
  26   DATED: February 5, 2021         ____________________________________
  27                                        Otis D. Wright, II
                                            UNITED STATES DISTRICT JUDGE
  28
